    Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 1 of 17
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                October 15, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 JOEL FIELD                                 §
                                            §
        Plaintiff.                          §
                                            §
 VS.                                        § CIVIL ACTION NO. 4:20-CV-00575
                                            §
 ANADARKO PETROLEUM                         §
 CORPORATION, ET AL.,                       §
                                            §
        Defendants.                         §

                      MEMORANDUM OPINION AND ORDER

       Pending before me is Plaintiff’s Motion for Conditional Certification. See Dkt. 25.

Having reviewed the motion, response, reply, and applicable law, I conclude that this case

should be conditionally certified, and notice should be sent to potential class members

giving them an opportunity to opt-in to this lawsuit.

                                    BACKGROUND

       Anadarko Petroleum Corporation (“Anadarko”) is an oil and gas exploration

company that maintains operations and well sites throughout the United States. To conduct

its operations, Anadarko contracts with third party staffing companies to acquire laborers

and consultants. One of these staffing companies, Bedrock Consultants (“Bedrock”), hired

Joel Field (“Field”) as a Completions Consultant to perform manual labor job duties for

Anadarko at its well site in Mentone, Texas. These manual job duties included operating

oilfield machinery, performing routine maintenance on oilfield equipment, and building

and taking apart oilfield tools.    Field worked for Anadarko through Bedrock from
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 2 of 17




approximately June 2017 through May 2018. He alleges that he often worked 12 hours a

day for weeks at a time, but did not receive overtime pay.

       According to Field, Anadarko, through its staffing contractors, misclassified him

and similarly situated employees as independent contractors and paid them a flat amount

for each day worked (a “day-rate”) without regard to the overtime provisions of the Fair

Labor Standards Act (“FLSA”). Armed with these allegations, Field filed this motion

seeking conditional certification of a collective action that includes:

       All Completions Consultants, Drilling Consultants, and Project Managers
       employed by, or working on behalf of, Anadarko who were classified as
       independent contractors and paid a day-rate with no overtime at anytime
       during the past three years.

Dkt. 25 at 7 (emphasis omitted).

                                    APPLICABLE LAW

       The FLSA requires covered employers to pay nonexempt employees at overtime

rates for time worked in excess of 40 hours per workweek. See 29 U.S.C. § 207(a). An

employee alleging a violation of this provision may recover unlawfully withheld wages in

a lawsuit brought on behalf of himself “and other employees similarly situated.” Id. §

216(b) (emphasis added). The FLSA collective action mechanism allows for efficient

adjudication of similar claims so that “similarly situated” employees, whose claims are

often small, may join together to pursue their claims for relief. See Hoffmann-La Roche,

Inc. v. Sperling, 493 U.S. 165, 170 (1989).

       Neither the statute, the Supreme Court, nor the Fifth Circuit have provided guidance

on the specific test district courts should utilize to determine whether plaintiffs are similarly


                                               2
    Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 3 of 17




situated. See Avila v. SLSCO, Ltd., No. 3:18-CV-00426, 2020 WL 1891691, at *1 (S.D.

Tex. Feb. 10, 2020) (collecting cases). Instead, the conditional certification determination

is left to the sound discretion of the district court. See Hoffmann-La Roche, Inc., 493 U.S.

at 170. Most judges in the Southern District of Texas (including this one) have adopted

the lenient two-step approach outlined in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J.

1987). The Lusardi approach proceeds in two stages: (1) the “notice” stage and (2) the

“decertification” stage. See Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1213–14 (5th

Cir. 1995).

       At the notice stage, the trial court reviews “the pleadings and any affidavits [that]

have been submitted,” id. at 1214, and determines “whether the putative class members’

claims are sufficiently similar to merit sending notice of the action to possible members of

the class.” Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519 (5th Cir. 2010).

For conditional certification to be appropriate, a plaintiff must show that (1) there is a

reasonable basis for crediting the assertion that aggrieved individuals exist; and (2) those

aggrieved individuals are similarly situated to the plaintiff in relevant respects given the

claims and defenses asserted. See id. Given the limited evidence available at this early

stage, “this determination is made using a fairly lenient standard, and typically results in

‘conditional certification’ of a representative class.” Mooney, 54 F.3d at 1214 (footnote

omitted). At no point during the notice stage of conditional certification should a court

look to the merits of the lawsuit’s allegations. See Nieddu v. Lifetime Fitness, Inc., 977 F.

Supp. 2d 686, 690 (S.D. Tex. 2013) (“Usually at the notice stage, because discovery has



                                             3
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 4 of 17




not yet occurred, courts do not review the underlying merits of the action in deciding

whether to conditionally certify the class.”).

       Should the district court conditionally certify a class during the notice stage, putative

class members are given notice and an opportunity to opt-in. See Acevedo, 600 F.3d at

519. The case then proceeds through discovery as a representative action. See id. After

the opt-in period has concluded and discovery is largely complete, the defendant may file

a motion for decertification, triggering Lusardi stage two. See Mooney, 54 F.3d at 1214.

At this stage, the district court reassesses whether the class members are similarly situated.

See id. If the claimants are similarly situated, the case proceeds to trial as a collective

action. See Mooney, 54 F.3d at 1214. “If the claimants are not similarly situated, the

district court decertifies the class, and the opt-in plaintiffs are dismissed without prejudice.”

Id. The original plaintiffs then proceed to trial on their individual claims. See id.

                   CONDITIONAL CERTIFICATION IS PROPER

       As noted, to prevail on his motion for conditional certification, Field must show

that: (1) there is a reasonable basis for crediting the assertion that aggrieved individuals

exist, and (2) those aggrieved individuals are similarly situated to the plaintiff in relevant

respects given the claims and defenses asserted. See Freeman v. Progress Residential

Prop. Manager, LLC, No. 3:16-CV-00356, 2018 WL 1609577, at *2 (S.D. Tex. Apr. 3,

2018). I will now conduct the necessary analysis.




                                                 4
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 5 of 17




A.     THERE IS A REASONABLE BASIS FOR CONCLUDING THAT OTHER AGGRIEVED
       INDIVIDUALS EXIST.

       Under the first element, Field must show that it is reasonable to believe that there

are other employees who were impacted by Anadarko’s allegedly unlawful compensation

practices. See Austin v. Onward, LLC, 161 F. Supp. 3d 457, 464 (S.D. Tex. 2015). To

date, eight individuals—in addition to Field—have opted-in to the lawsuit. In support of

his motion for conditional certification, Field submitted three sworn declarations from opt-

in plaintiffs in addition to his own. All four declarations allege that Anadarko misclassified

other employees as independent contractors and failed to pay them overtime rates for hours

worked in excess of the FLSA’s 40-hour threshold. These submissions easily satisfy the

first element for conditional certification. See Jones v. Cretic Energy Servs., LLC, 149 F.

Supp. 3d 761, 769 (S.D. Tex. 2015).

B.     MEMBERS OF THE PROPOSED CLASS ARE SIMILARLY SITUATED.

       To satisfy the second element of the Lusardi conditional certification test, Field

must show that members of the proposed class “are similarly situated in terms of job

requirements and similarly situated in terms of payment provisions.” Heeg v. Adams

Harris, 907 F. Supp. 2d 856, 862 (internal quotation marks and citation omitted). In

making this assessment, “the court need not find uniformity in each and every aspect of

employment to determine that a class of employees is similarly situated.” Jones v.

SuperMedia, Inc., 281 F.R.D. 282, 288 (N.D. Tex. 2012). See also Falcon v. Starbucks

Corp., 580 F. Supp. 2d 528, 534 (S.D. Tex. 2008) (“Courts have repeatedly stressed that

Plaintiffs must only be similarly—not identically—situated to proceed collectively.”)


                                              5
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 6 of 17




(collecting cases). Rather, Field must show that class members are “similarly situated . . .

in relevant respects given the claims and defenses asserted.” Walker v. Honghua Am., LLC,

870 F. Supp. 2d 462, 465–66 (S.D. Tex. 2012) (quotation marks and citation omitted)

(emphasis added).

       Field, along with three other opt-in plaintiffs, provided declarations demonstrating

that they—and the putative class members—performed the same general job duties and

were subject to the same pay policy. Three of the declarants worked as Completions

Consultants and one worked as a Project Manager.1 According to their declarations, the

plaintiffs were all classified as independent contractors, paid a day-rate, performed manual

labor, and assigned to work for weeks at a time. They all reportedly worked more than 40

hours per week, did not receive overtime pay, and had no authority to hire, fire, or discipline

others working at the well site. Field’s proposed class is specifically limited to those

employees who were classified as independent contractors and paid a day-rate. Noting that

“a plaintiff need only provide substantial allegations that class members were victims of a

single, decision, policy, or plan,” Field maintains that he has met the relatively light burden

required to conditionally certify a class at this early stage.             Tamez v. BHP Billiton

Petroleum (Americas), Inc., No. 5:15-CV-330-RP, 2015 WL 7075971, at *3 (W.D. Tex.

Oct. 5, 2015).




1
 One of the opt-in plaintiffs, Walter Baker, claims he performed services for Anadarko as a Project
Manager. Anadarko contends that there is no such position as Project Manager, and that Baker
acted as a Completions Foreman. At this juncture of the case, it is inappropriate for me to try to
resolve this factual dispute. For simplicity’s sake, I will simply refer to Baker’s position as Project
Manager/Completions Foreman.
                                                  6
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 7 of 17




       Anadarko argues that at least 11 different staffing companies bore the responsibility

of paying the class members. According to Anadarko, this decentralized compensation

scheme means no common policy can be identified to support a finding that the class

members are similarly situated. I completely disagree. In my mind, it does not matter if

there were two, 10, or 100 staffing companies involved. All that matters at this juncture is

that Field has sufficiently alleged that he and similarly situated class members were the

victims of a single pay policy: a failure to pay overtime to those classified as independent

contractors and paid a day-rate. Field claims that the common pay practice utilized by

Anadarko, through the staffing companies, was to classify putative class members as

independent contractors, pay the putative class members a day-rate, and require the

putative class members to work more than 40 hours per week without paying overtime.

This uniformly applied day-rate pay practice, which Field claims is a per se violation of

the FLSA, is particularly appropriate for conditional certification. See Avila, 2020 WL

1891691, at *5 (conditionally certifying class of day-rate workers classified as independent

contractors); Tuggle v. Rockwater Energy Sols., Inc., No. H-18-4746, 2019 WL 7040330,

at *2 (S.D. Tex. Dec. 3, 2019) (same); Tamez, 2015 WL 7075971, at *3 (same).

       In opposing conditional certification, Anadarko relies on a number of cases that are

readily distinguishable from the instant case. Take Virgen v. Conrad Indus., Inc., No. 6:15-

0465, 2015 WL 6692120 (W.D. La. Nov. 2, 2015), as an example. Although the district

court in Virgen refused to grant conditional certification, the plaintiff there failed to allege

that the employer had a common, unlawful policy or plan. See id. at *8 (plaintiff failed to

present any evidence indicating that the employer “applied a uniform policy to all

                                               7
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 8 of 17




employees”). This critical omission understandably doomed conditional certification in

Virgen. That glaring deficiency does not exist here. In stark contrast, Field specifically

alleges that Anadarko was well aware that its consultants were paid a day-rate without

overtime pay and allowed such a practice to continue.2

       Although Anadarko strongly disputes that it knew that its consultants were paid a

day-rate without overtime pay, that is neither here nor there for conditional certification

purposes. At the notice stage, I am required to accept Field’s well-pled allegations,

supported by declaration testimony, as true. “It is not the Court’s role to resolve factual

disputes, decide substantive issues going to the ultimate merits or make credibility

determinations at the preliminary certification stage of an FLSA collective action.” Barrus

v. Dick’s Sporting Goods, Inc., 465 F. Supp. 2d 224, 230 (W.D.N.Y. 2006). See also Ellis

v. Baptist Mem’l Health Care Corp., No. 3:18-CV-73-SA-JMV, 2019 WL 958420, at *3

(N.D. Miss. Feb. 27, 2019) (internal quotation marks and citation omitted) (“During the

notice stage of the conditional certification analysis, . . . it is not the role of this Court to

resolve factual disputes over the merits of the claims, as the disposition of these arguments

is irrelevant in determining whether the Plaintiffs have made a showing that there are

similarly situated employees.”).




2
  The other cases cited by Anadarko are also not persuasive. See, e.g., Korenblum v. Citigroup,
Inc., 195 F. Supp. 3d 475, 482 (S.D.N.Y. 2016) (applying a stricter standard of review, “look[ing]
beyond the pleadings and affidavits,” because the parties had already engaged in significant
discovery); Xavier v. Belfor USA Grp., Inc., 585 F. Supp. 2d 873, 878 (E.D. La. 2008) (striking
plaintiffs’ affidavits filed in support of conditional certification motion as unreliable and holding
that plaintiffs failed to make “substantial allegations that they and potential opt-in members were
together the victims of a single decision, policy, or plan that violated the law”).
                                                 8
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 9 of 17




       Anadarko also claims that individual issues predominate because the staffing

companies “may have paid the proposed class members on a salary, hourly, day rate, or

other basis.” Dkt. 29 at 20. This argument is a red herring, completely irrelevant to the

conditional certification analysis because “only day-rate contractors are included in the

putative class.” Tuggle, 2019 WL 7040330, at *2.

       Anadarko next argues that Field’s motion should be denied because he cannot show

that the proposed class members were similarly situated in terms of job requirements. As

noted above, Field seeks to conditionally certify a class consisting of Completions

Consultants, Project Managers, and Drilling Consultants.        Field was a Completions

Consultant, and the other opt-in plaintiffs served as Completions Consultants or Project

Managers/Completions Foremen. None, however, were Drilling Consultants. Because not

one of the current opt-in plaintiffs worked as a Drilling Consultant, Anadarko avers that it

would be improper to conditionally certify a class including Drilling Consultants.

Anadarko also contends that the duties of a Completions Specialist are distinct from the

responsibilities of a Project Manager/Completions Foreman, further militating against

conditional certification.

       Tamez is directly on point. See 2015 WL 7075971. The original plaintiff in that

case, along with four opt-in plaintiffs, worked for an oil and gas company as health and

safety specialists. See id. at *1. They sought to proceed as a class composed of workers

paid a day-rate over the prior three years. The employer argued that certification was

improper because the class covered all employees paid a day-rate, not just those employed

as health and safety specialists. The defendants in Tamez—like Anadarko here—pointed

                                             9
      Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 10 of 17




to case law showing that “courts require that members of an FLSA class have similar job

titles and responsibilities.” Id. at *3. The court rejected that argument because (1) the

plaintiffs alleged that the employer violated the FLSA without regard to an individual’s job

position; and (2) the employer failed to “plead any exemptions that would require the class

to be limited to a particular type of job.” Id. at *4. “[D]ifferences among the plaintiffs’

job titles and duties will not prevent the Court from adjudicating the case in a collective

fashion.” Id. at *3. When a plaintiff alleges “that the compensation scheme is in [and] of

itself a violation of the FLSA[, n]o further factual inquiry is necessary. Accordingly,

liability can be determined collectively without limiting the class to a specific job position.”

Id.

        The same reasoning applies here. Field seeks to represent a class of individuals

allegedly misclassified as independent contractors and paid a day-rate regardless of the

actual hours worked. Anadarko’s answer includes no allegation that exemptions apply to

some of their employees but not others. In its response to the pending motion, Anadarko

appears to concede (or at least fails to dispute) that many of the Completions Consultants,

Drilling Consultants, and Project Manager/Completions Foremen were paid a day-rate.

Anadarko instead appears to rest its hat on the dissimilarity between the job duties

performed by these various employees.

        A difference in job responsibilities and job titles is not a barrier to conditional

certification where, as here, the allegations point towards a system of allegedly unlawful

compensation that affects all class members regardless of their position. Field’s position

is that failure to pay overtime to employees who are paid on a daily rate is a per se violation

                                              10
    Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 11 of 17




of the FLSA and does not depend on the job title or job responsibilities of each opt-in

plaintiff. “A class that encompasses a wide range of job positions may be conditionally

certified as long as the differences between class members are not material to the

allegations in the case.”     Tamez, 2015 WL 7075971, at *4.           See also Thrower v.

UniversalPegasus, Int’l, Inc., --- F. Supp. 3d ---, 2020 WL 5258521, at *9 (S.D. Tex. Sep.

3, 2020) (internal quotation marks and citation omitted) (“Because [plaintiff] alleges that

the compensation scheme is, in and of itself, a violation of the FLSA, no further factual

inquiry into the job duties of each potential class member is required, as liability can be

determined collectively without limiting the class to a specific job position.”); Kibodeaux

v. Wood Grp. Prod., No. 4:16-CV-3277, 2017 WL 1956738, at *2 (S.D. Tex. May 11,

2007) (“Because potential class members were paid in the same manner, and because their

job duties were not different in ways that are legally relevant to their FLSA claim, the Court

finds that the potential class members are similarly situated for purposes of conditional

certification.”) (footnotes omitted); Chowdhury v. Duane Reade, Inc., No. 06 Civ.

2295(GEL), 2007 WL 2873929, at *5 (S.D.N.Y. Oct. 2, 2007) (“Defendants cannot defeat

a § 216(b) motion simply by pointing out all the ways in which plaintiff’s exact day-to-day

tasks differ from those of the opt-in plaintiffs; instead, defendants must show that plaintiffs

are not similarly situated in ways relevant to their entitlement to overtime compensation

under [the] FLSA.”). Anadarko has not shown why any differences in job duties or job

titles are relevant given the claims and defenses asserted. Conditional certification is,

therefore, appropriate.



                                              11
    Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 12 of 17




                 FORM OF NOTICE TO POTENTIAL PLAINTIFFS

       Once a district court grants conditional certification of a collective action, it should

authorize notice to potential class members with instructions on how they can opt in and

participate in the lawsuit. See Hoffmann-La Roche, 493 U.S. at 169–70. “Notice is

particularly important for FLSA collective actions as potential plaintiffs’ statutes of

limitations continue to run unless and until a plaintiff ‘gives his consent in writing to

become a party and such consent is filed in the court in which such action is brought.’”

Gronefeld v. Integrated Prod. Servs., Inc., No. 5:16-CV-55, 2016 WL 8673851, at *5

(W.D. Tex. Apr. 26, 2016) (quoting 29 U.S.C. § 216(b)). District courts have “wide

discretion” in determining the content of the notice and method of distribution. See Tillis

v. Glob. Fixture Servs., Inc., No. 4:19-CV-01059, 2020 WL 1443490, at *6 (S.D. Tex. Mar.

23, 2020). My role is to “ensure that the notice is fair and accurate.” Gandhi v. Dell, Inc.,

No. 1:08-CV-248-JRN, 2009 WL 3427218, at *2 (W.D. Tex. Oct. 20, 2009) (internal

quotation marks and citation omitted).

       Field attached his proposed notice and consent as an exhibit to his Motion for

Conditional Certification. Anadarko objects to the proposed notice on several grounds,

including: (1) Field’s notice is overbroad because it requests authorization to notify

plaintiffs by first-class mail, email, and text messages; (2) reminder notices are

unnecessary; and (3) the notice uses flawed language and permits Field’s counsel to engage

in unlawful solicitation.




                                              12
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 13 of 17




A.     NOTICE MAY BE SENT TO POTENTIAL CLASS MEMBERS BY FIRST-CLASS MAIL,
       EMAIL, AND TEXT MESSAGE.

       Field has requested notice be sent to potential class members by first-class mail,

email, and text message. Anadarko argues that requiring notice by all three methods is

duplicitous and wasteful. I have weighed in on this exact issue on many occasions, each

time noting “that the purpose of notice is to inform potential class members of the lawsuit

and provide them the opportunity to join the case, and I will encourage all efforts aimed at

ensuring that potential plaintiffs discover that this action is pending.” See Tillis, 2020 WL

1443490, at *7 (cleaned up). See also Dickensheets v. Arc Marine, LLC, 440 F. Supp. 3d

670, 672 (2020) (approving class notifications via first-class mail, email, and text

message).

       The putative class members in this case, like many in the State of Texas, all do field

work for the oil and gas industry, meaning that they are often far from home and difficult

to contact by traditional modes of communication. Indeed, the four declarations submitted

by Field in support of conditional certification all indicate that it is difficult for such

workers to regularly receive first-class mail. I am determined to utilize any means

necessary to further the remedial purposes of the FLSA and provide effective notice of this

lawsuit to potential class members. In my view, notice by first-class mail, email, and text

message is appropriate to ensure potential class members learn about a FLSA lawsuit,

especially when, as here, the employees work away from home for long periods of time.




                                             13
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 14 of 17




B.     REMINDER NOTICE

       Field’s proposed conditional certification order authorizes his counsel to send

putative class members a second identical copy of the notice/consent forms by mail, email,

and text message 30 days from the date notice is first sent to potential class members.

Anadarko objects on the ground that Field has failed to show that a reminder notice is

needed.

       Although courts are split as to whether reminder notices are permissible, I have

previously authorized such notices in cases like this to ensure plaintiffs “receive accurate

and timely notice concerning the pendency of the collective action, so that they can make

informed decisions about whether to participate.” See Tillis, 2020 WL 1443490, at *7

(cleaned up). I did not make this decision lightly. In fact, in Dickensheets, I provided the

arguments for and against reminder notices, but I ultimately decided to authorize follow-

up notices by mail, email, and text message to serve the remedial purposes of the FLSA.

See 440 F. Supp. 3d at 672–73. The same reasoning applies here.

       Field also requests the opportunity to follow-up with putative class members “by

telephone if they are former employees or if the mailed or emailed Notice and Consent

Forms are undeliverable.” Dkt. 25 at 18. I am unwilling to accede to this request. As I

have previously noted:

       Given that FLSA notice is intended to inform as many potential plaintiffs as
       possible of the collective action and their right to opt-in, I completely
       understand [Field’s] desire to add a reminder phone call to the repertoire.
       But I am not persuaded. I have already agreed to notice by first-class mail,
       email, and text message. I have also agreed to reminder notices using the
       same methods of delivery. At a certain point, enough is enough. Too many
       reminder notices become duplicative and harassing. I have to draw the line

                                            14
     Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 15 of 17




        somewhere. Accordingly, I find that reminder calls are inappropriate when
        a district court has already authorized reminder notices via first-class mail,
        email, and text message.

Lawrence v. A-1 Cleaning & Septic Sys., LLC, No. 4:19-CV-03526, 2020 WL 2042323, at

*6 (S.D. Tex. Apr. 28, 2020) (collecting cases).

C.      WORDING OF NOTICE

        Anadarko makes two objections to the wording of the proposed notice and consent

form. First, Anadarko claims the proposed notice fails to advise putative class members

of their discovery obligations. Second, Anadarko complains that Field’s proposed consent

form is not limited to this case, but improperly authorizes the filing of a separate lawsuit

or arbitration to prosecute any wage claims. I think both of these complaints are valid. The

parties are, thus, ordered to modify the language in the notice to be sent to potential

plaintiffs to reflect these rulings. To assist the parties in crafting notice, I have prepared a

form FLSA conditional certification notice that contains satisfactory language on both

these    points.   The     form     FLSA      notice    is    available    on    my        website

(https://www.txs.uscourts.gov/page/united-states-magistrate-judge-andrew-m-edison),

and the parties are encouraged to utilize it in drafting the final notice for this case.

                                       CONCLUSION

        Field has made a sufficient showing at this preliminary stage to warrant the issuance

of notice, to permit full discovery, and to allow the Court to conduct a more rigorous

analysis at the final decertification stage when it has the benefit of more information. As

such, Plaintiff’s Motion for Conditional Certification (Dkt. 25) is GRANTED.

Conditional certification is granted for a class defined as follows:

                                               15
    Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 16 of 17




       All Completions Consultants, Drilling Consultants, and Project Managers
       employed by, or working on behalf of, Anadarko who were classified as
       independent contractors and paid a day-rate with no overtime at anytime
       during the three-year period before this order, October 16, 2017, through
       October 15, 2020.

       I order the parties to confer and file an agreed Proposed Notice and an agreed

Proposed Consent to Join form by October 30, 2020.

       Anadarko shall provide Field with a list of all employees fitting the description of

the conditionally certified class in a usable electronic format by November 6, 2020. This

list shall include each individual’s full name, last known mailing address, email address,

telephone number, and date(s) of employment. I fully understand that Anadarko might not

be in possession of such identification information. If that is the case, Anadarko is ordered

to provide whatever identification information it possesses as well the names of the staffing

contractors that maintain the rest of the information necessary to contact putative class

members. I previously issued an order in this case regarding Field’s attempt to subpoena

third parties. See Field v. Anadarko Petroleum Corp., No. 4:20-CV-00575, 2020 WL

4937122 (S.D. Tex. Aug. 24, 2020). In granting Anadarko’s motion for a protective order,

I noted that class-wide discovery would be disproportionate to the needs of the case prior

to an order granting conditional certification. See id. at *2. Now that I have granted the

request for conditional certification, such third-party discovery is warranted.

       Field shall have fourteen (14) days from the receipt of the necessary contact

information to send notice to the potential class members by first-class mail, email, and

text message. The opt-in period shall be sixty (60) days from the date the notice is sent. A



                                             16
    Case 4:20-cv-00575 Document 48 Filed on 10/15/20 in TXSD Page 17 of 17




reminder notice may be sent to putative class members by email, first-class mail, and text

message.

      SIGNED this ____ day of October 2020.



                                         ______________________________________
                                                 ANDREW M. EDISON
                                         UNITED STATES MAGISTRATE JUDGE




                                           17
